Exhibit 10.7

FIRST AMENDMENT TO THE
CONTRACT ALFALFA PRODUCTION SERVICES AGREEMENT

This First Amendment to the Contract Alfalfa Production Services Agreement (this
"Amendment") is made this 23rd day of July, 2015, by and among Pioneer Hi-Bred
International, Inc., an Iowa corporation ("Pioneer"), and S&W Seed Company, a
Nevada corporation ("Contractor"). Pioneer and Contractor are collectively
referred to herein as the "Parties" and each individually as a "Party".

WHEREAS,

the Parties entered into that certain Contract Alfalfa Production Services
Agreement dated December 31, 2014 (the "Agreement").



WHEREAS

, the Parties now wish to amend the Agreement as provided in this Amendment.



NOW, THEREFORE

, for and in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereby agree as follows:



As used in this Amendment, capitalized terms not defined herein shall have the
meanings ascribed to them in the Agreement.

Section 4 of the Agreement shall be amended by deleting the text therein in its
entirety and inserting the following in lieu thereof:

Contractor shall provide Conditioning Services of the Contracted Amounts (other
than the 2015 Contracted Amount) to meet the Specifications and shall provide
the Bagging and Treating Services as may be requested by Pioneer with the final
Alfalfa Varieties and any Purchased Units to be delivered in Unit sizes or such
other bulk containers as specified by Pioneer. On or before September 1 in each
CY-1, Pioneer shall provide a conditioning request to Contractor that provides
its then-current request for the applicable Contracted Amount by variety in
substantially the form set forth on Exhibit G; provided, however, that on or
before November 1 in each such CY-1, Pioneer shall have the right to amend each
such conditioning request to the extent that such Alfalfa Varieties have not yet
been conditioned in the manner as originally set forth in such conditioning
request; provided, further, that on or before January 1 in the calendar year
immediately following each such CY-1, Pioneer shall have the right to amend
further such conditioning request to the extent that such Alfalfa Varieties have
not yet been conditioned in the manner as originally set forth in such
conditioning request, as the same may have been amended. By way of example,
Pioneer may request changing a previous request for bulk untreated or treated
seed to fully conditioned, treated and bagged units, but may not request a
change from fully conditioned, treated or untreated, bagged units to bulk
conditioned units without an agreement in writing between the parties. As
another example, Pioneer may request to change bulk untreated to bulk treated.
Pioneer will furnish Contractor with bags, and tags as reasonably required

--------------------------------------------------------------------------------



by Contractor to perform such services at no charge. Fungicide and inoculants
seed treatment will be applied by Contractor as specified by Pioneer in Exhibit
D. Contractor shall provide a full accounting, by lot and batch, of the amount
of bags and tags used by Contractor, the number of Units Conditioned, Bagged and
Treated and an identification of which products and rates were used, together
with the seed treatment testing results. Contractor agrees that it will utilize
the tagging equipment specified by Pioneer during the term of this Agreement for
all Contracted Amounts. Pioneer shall instruct Contractor as to the required
text for certification tags and labeling. Prior to and after performing
Conditioning Services, Contractor shall thoroughly clean all equipment and
facilities in its control used in the planting, harvesting and Conditioning
Services of the Alfalfa Varieties.

This Amendment shall be effective as of the date first written above.

In case of any inconsistencies between the terms and conditions contained in
this Amendment and the terms and conditions contained in the Agreement, the
terms and conditions of this Amendment shall control.

Except as set forth in this Amendment, (a) all provisions of the Agreement shall
remain unmodified and in full force and effect and (b) nothing contained in this
Amendment shall amend, modify or otherwise affect the Agreement or any Party's
rights or obligations contained therein.

This Amendment shall be governed by the substantive laws of the State of Iowa,
without regard to its conflicts of laws principles. Any controversy or claim
arising out of or relating to this Amendment shall be handled in accordance with
Section 16 of the Agreement.

This Amendment (along with the Agreement and the other Transaction Documents (as
such term is defined in the APSA)) supersedes all prior agreements between the
Parties with respect to its subject matter and constitutes a complete and
exclusive statement of the terms of the agreement between the Parties with
respect to its subject matter.

All of the terms and provisions of this Amendment shall inure to the benefit of
and be binding upon the Parties and their respective successors and permitted
assigns.

This Amendment may be executed in any number of counterparts (including via
facsimile or portable document format (PDF)), each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[Signature Page Follows]

2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF,

the Parties have executed and delivered this Amendment as of the date first
above written.

PIONEER HI-BRED
INTERNATIONAL, INC.

By: /s/ Paul E. Schickler
Name: Paul E. Schickler
Title: President

 

 
S&W Seed Company

By: /s/ Matthew K. Szot
Name: Matthew K. Szot
Title: CFO

 

 

 

[Signature Page to First Amendment to the Contract Alfalfa Production Services
Agreement]

--------------------------------------------------------------------------------

 